 



Exhibit 10.5
CELEBRATE EXPRESS, INC.
FORM OF SEVERANCE AGREEMENT
     This Severance Agreement (the “Agreement”) is dated as of MARCH 13, 2008 by
and between DENNIS EVERHART, KRISTOPHER GALVIN and LISA TUTTLE (“Employee”) and
Celebrate Express, Inc., a Washington corporation (the “Company”).
     1. At-Will Employment. The Company and Employee acknowledge that Employee’s
employment is and shall continue to be at-will, as defined under applicable law,
and that Employee’s employment with the Company may be terminated by either
party at any time for any or no reason. If Employee’s employment terminates for
any reason, Employee shall not be entitled to any payments, benefits, damages,
award or compensation other than as provided in this Agreement or under
applicable law. The rights and duties created by this Section 1 may not be
modified in any way except by a written agreement executed by Employee and the
Chief Executive Officer of the Company.
          The rights, benefits and obligations set forth herein supercede and
replace any and all agreements between the Company and Employee regarding
post-termination benefits and any other benefits or payments to Employee from
the Company in connection with the termination of employment.
     2. Severance Benefits. Employee shall be entitled to receive severance
benefits upon termination of employment only as set forth in this Section 2:
          (a) Voluntary Termination. If Employee voluntarily terminates his/her
employment with the Company (under circumstances other than a Constructive
Termination), then Employee shall not be entitled to receive payment of any
severance benefits. Employee will receive payment(s) for all salary,
sales-related compensation (as applicable) and unpaid vacation accrued as of the
date of Employee’s termination of employment and Employee’s benefits will be
continued under the Company’s then existing benefit plans and policies in
accordance with such plans and policies in effect on the date of termination and
in accordance with applicable law.
          (b) Termination Resulting from a Change in Control. If, in connection
with or within 6 months following a Change in Control (as defined below) that
occurs during the term of this Agreement, Employee’s employment is terminated
(1) by the Company or its successor without Cause, or (2) by Employee under
circumstances constituting a Constructive Termination ((1) and (2) collectively
being referred to as an “Change in Control Termination”), Employee will be
entitled to receive payment of severance benefits as described below:
               (i) Employee shall be entitled to a lump sum cash payment equal
to SIX months of the employee’s regular base salary, reduced for applicable
taxes, within 10 days of termination.
               (ii) Employee’s entitlement to any benefits under this
Section 2(b) is conditioned upon Employee’s (A) execution and delivery to the
Company of a general release of

 



--------------------------------------------------------------------------------



 



claims in a form reasonably satisfactory to the Company, and (B) resignation
from all of Employee’s positions with the Company and its Board of Directors and
any committees thereof on which Employee serves, in a form satisfactory to the
Company.
          (c) Termination for Cause. If Employee’s employment is terminated for
Cause, then Employee shall not be entitled to receive payment of any severance
benefits. Employee will receive payment(s) for all salary and unpaid vacation
accrued as of the date of Employee’s termination of employment and Employee’s
benefits will be continued under the Company’s then existing benefit plans and
policies in accordance with such plans and policies in effect on the date of
termination and in accordance with applicable law.
     3. Definitions.
          (a) Cause. For purposes of this Agreement, “Cause” for Employee’s
termination will exist at any time after the happening of one or more of the
following events:
               (i) Employee’s willful misconduct or gross negligence in
performance of his/her duties to the Company, including Employee’s refusal to
comply in any material respect with the reasonable legal directives of the
Company’s Chief Executive Officer or Board of Directors so long as such
directives are not inconsistent with the Employee’s position and duties, and
such refusal to comply is not remedied within 10 working days after written
notice from the Chief Executive Officer or Board of Directors, which written
notice shall state that failure to remedy such conduct may result in termination
for Cause;
               (ii) Dishonest or fraudulent conduct, a deliberate attempt to do
an injury to the Company, or conduct that materially discredits the Company or
is materially detrimental to the reputation of the Company, including without
limitation conviction of a felony; or
               (iii) Employee’s incurable material breach of any element of the
Company’s Proprietary Information and Invention Assignment Agreement, including
without limitation Employee’s theft, disclosure, misuse or other
misappropriation of the Company’s proprietary information.
          (b) Constructive Termination. For purposes of this Agreement,
“Constructive Termination” shall be deemed to occur if, following a Change in
Control (as defined below), (A)(1) there is a material adverse change in
Employee’s position causing such position to be of materially reduced
responsibility; (2) there is a reduction of Employee’s compensation in excess of
20% when calculated against the sum of Employee’s base salary, unless in
connection with similar decreases of all similarly-situated employees of the
Company, or (3) Employee refuses to relocate to a facility or location more than
50 miles from the Employee’s then-current primary work location; and (B) within
the 30-day period immediately following such material change, reduction or
refusal Employee elects to terminate his employment voluntarily.
          (c) Change in Control. For purposes of this Agreement, “Change in
Control” shall mean (a) any consolidation or merger of the Company with or into
any other

-2-



--------------------------------------------------------------------------------



 



corporation or other entity or person, or any corporate reorganization in which
the shareholders of the Company immediately prior to such consolidation, merger
or reorganization, own less than fifty percent (50%) of the voting power of the
surviving entity immediately after such consolidation, merger or reorganization,
(b) any transaction or series of related transactions to which the Company is a
party in which in excess of fifty percent (50%) of the Company’s voting power is
transferred, excluding (i) any consolidation or merger effected exclusively to
change the domicile of the Company, or (ii) any transaction or series of
transactions principally for bona fide equity financing purposes, or (c) a sale
of all or substantially all of the assets of the Company, in each case the
consideration for which is solely cash.
     4. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agrees expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession.
     5. Term of Agreement. This Agreement shall terminate on September 1, 2008,
unless extended by the Company in its sole discretion by written notice to
Employee.
     6. Miscellaneous Provisions.
          (a) Amendments and Waivers. Any term of this Agreement may be amended
or waived only with the written consent of the parties.
          (b) Sole Agreement. This Agreement, including all exhibits hereto,
constitute the sole agreement of the parties and supersede all oral negotiations
and prior writings with respect to the subject matter hereof.
          (c) Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by a nationally-recognized delivery service (such as Federal
Express or UPS), or 48 hours after being deposited in the U.S. mail as certified
or registered mail with postage prepaid, if such notice is addressed to the
party to be notified at such party’s address as set forth below or as
subsequently modified by written notice.
          (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Washington, without giving effect to the principles of conflict of laws.
          (e) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

-3-



--------------------------------------------------------------------------------



 



          (f) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
          (g) Arbitration. Any dispute or claim arising out of or in connection
with this Agreement will be finally settled by binding arbitration in Seattle,
Washington in accordance with the rules of the American Arbitration Association
by one arbitrator appointed in accordance with said rules. The arbitrator shall
apply Washington law, without reference to rules of conflicts of law or rules of
statutory arbitration, to the resolution of any dispute. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision.
          (h) Advice of Counsel. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT,
IN EXECUTING THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE
ADVICE OF INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE
TERMS AND PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED
AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.
[Signature page follows]

-4-



--------------------------------------------------------------------------------



 



     The parties have executed this Agreement the date first written above.

            CELEBRATE EXPRESS, INC.
        Kevin Green, President and CEO         Address:              [EMPLOYEE]
        Signature:           Address:           

